         Case 1:18-cv-00681-RJL Document 207 Filed 05/18/20 Page 1 of 2



UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

AARON RICH,                                                 Case No. 1:18-cv-00681-RJL
                                                            Honorable Richard J. Leon
       Plaintiff,

v.

EDWARD BUTOWSKY,
MATTHEW COUCH,
AMERICA FIRST MEDIA,

       Defendants.

                                 STATUS REPORT UPDATE

       The Status Report filed by Defendants Edward Butowsky and Matthew Couch on May

11, 2020 pursuant to the order of Judge Richard J. Leon, dated April 23, 2020, Dkt. 182, is

hereby updated to state that former Assistant United Stated Attorney Deborah Sines has been

served with a subpoena for a deposition to be held on June 22, 2020.

Dated: May 18, 2020
                                                      QUAINTON LAW, PLLC
                                                      /s/ Eden Quainton___________________
                                                     EDEN P. QUAINTON, ESQ.
                                                     1001 Avenue of the Americas, 11th Floor
                                                     New York, New York 10018
                                                     Telephone: (212) 813-8389
                                                     E-mail: equainton@gmail.com
                                                     Attorneys for Defendants Edward Butowsky
                                                     and Matthew Couch




                                                1
         Case 1:18-cv-00681-RJL Document 207 Filed 05/18/20 Page 2 of 2



                               CERTIFICATE OF SERVICE


        The undersigned counsel certifies that on May 13, 2020 the foregoing document was filed

through the CM/ECF system and thereby served electronically on counsel for Plaintiff Aaron

Rich.



                                                   QUAINTON LAW, PLLC

                                                    /s/ Eden Quainton___________________
                                                    EDEN P. QUAINTON, ESQ.
                                                    1001 Avenue of the Americas, 11th Floor
                                                    New York, New York 10018
                                                    Telephone: (212) 813-8389
                                                    E-mail: equainton@gmail.com
                                                   Attorneys for Defendants Edward Butowsky
                                                   and Matthew Couch




                                               2
